

114 S2053 IS: Maritime and Energy Workforce Technical Training Enhancement Act
U.S. Senate
2015-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2053IN THE SENATE OF THE UNITED STATESSeptember 17, 2015Mr. Vitter (for himself, Ms. Baldwin, and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require the Secretary of Energy to award grants to expand programs in maritime and energy
			 workforce technical training, and for other purposes.
	
 1.Short titleThis Act may be cited as the Maritime and Energy Workforce Technical Training Enhancement Act. 2.DefinitionsIn this Act:
 (1)Appropriate Federal agencyThe term appropriate Federal agency means— (A)the Department of Defense;
 (B)the Department of Energy; (C)the Department of Homeland Security;
 (D)the Department of Transportation; or (E)the Department of Veterans Affairs.
 (2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (3)SecretaryThe term Secretary means the Secretary of Energy. (4)VeteranThe term veteran has the meaning given the term in section 101 of title 38, United States Code.
			3.Maritime and energy workforce technical training enhancement
			(a)In general
 (1)Grants authorizedThe Secretary shall award grants to eligible institutions to expand on existing programs in maritime and energy workforce technical training, including by—
 (A)admitting more students to the program; (B)training faculty;
 (C)expanding facilities; (D)creating new maritime career pathways, including a pathway from an associate degree to a baccalaureate degree;
 (E)awarding credit for prior learning experience; and (F)increasing cooperation with, as applicable—
 (i)an appropriate Federal agency; or (ii)the National Science Foundation.
 (2)Eligible institutionsTo be eligible to receive a grant under paragraph (1), an institution shall be an institution of higher education that—
 (A)is a community college or other public postsecondary educational institution; (B)is located in close proximity to marine or port facilities in the Gulf of Mexico, Atlantic Ocean, Pacific Ocean, or Great Lakes;
 (C)offers a maritime training and education program; and
 (D)has an established association with— (i)a port authority or other established seaport or inland port facility; and
 (ii)an appropriate Federal agency. (3)PriorityThe Secretary shall give priority in awarding grants under this subsection to eligible institutions that have entered into a partnership with an appropriate Federal agency.
 (4)Grant amountsGrants awarded under this subsection shall be in amounts of not less than $1,000,000 and not more than $1,500,000.
				(b)Requests for applications
 (1)In generalNot later than 90 days after the date of enactment of this Act, and annually thereafter for 2 years, the Secretary shall issue a request for applications from eligible institutions for grants under subsection (a).
 (2)ApplicationsAn eligible institution seeking a grant under subsection (a) shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require, including—
 (A)demonstration of a willingness and ability to participate in a partnership described in subsection (a)(3); and
 (B)a commitment and demonstration of an ability to maintain maritime and energy workforce technical training programs after the end of the grant period.
					(c)Grant uses
 (1)In generalAn eligible institution awarded a grant under subsection (a) shall use grant amounts to carry out— (A)training relating to maritime or energy transportation, logistics, and supply chain management;
 (B)training relating to shipbuilding and ship repair; (C)enhancement of academic and workforce training programs providing training for maritime and energy employment, including certifications and apprenticeships;
 (D)salary supplementation for faculty in maritime or energy training and education; (E)operation and maintenance of maritime or energy-related equipment and technology for use in instructional programs;
 (F)acquisition of marine vessels, safety equipment, ship simulators, electronic navigation devices, fire suppression equipment, physical and chemical measuring instruments, sampling devices, and other assets and equipment for use in maritime or energy training and education;
 (G)renovation or construction of buildings to house maritime or energy training and education programs; or
 (H)tuition reimbursement for successful completion of a maritime or energy course, program, or certification.
 (2)Limitation on constructionAn eligible institution awarded a grant under subsection (a) may not use greater than 50 percent of the grant amount to carry out paragraph (1)(G).
 (3)Admissions preferenceTo the maximum extent practicable, an eligible institution awarded a grant under subsection (a) shall give preference to veterans in admission to maritime or energy training and education programs.
 (4)Grant periodAn eligible institution awarded a grant under subsection (a) may use the grant funds for the 3-year period following the award of the grant.
				(d)Grant for development of grant program
 (1)In generalIn developing the grant program under subsection (a), the Secretary may award a grant to an eligible nonprofit organization to provide assistance to the Secretary in carrying out this section.
 (2)EligibilityTo be eligible to receive a grant under paragraph (1), a nonprofit organization shall have not fewer than 10 years of experience in working with eligible institutions on developing workforce development programs.
 (e)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $12,000,000 for each of fiscal years 2016 through 2018.
			4.Centers of Excellence in Maritime and Energy Workforce Technical Training
			(a)In general
 (1)Grants authorizedThe Secretary, in consultation with the Secretary of Transportation and the Secretary of Labor, shall award grants to not more than 10 eligible institutions—
 (A)to establish within each eligible institution receiving a grant a center, to be known as a Center of Excellence in Maritime and Energy Workforce Technical Training (referred to in this section as a Center); and
 (B)through the Center established under subparagraph (A), to improve and expand maritime and energy workforce training opportunities for veterans, members of the Armed Forces, Federal employees, and civilians by—
 (i)implementing new training programs, including training programs in— (I)port-related transportation systems;
 (II)maritime and energy logistics and supply chain management; (III)small vessel repair;
 (IV)maintenance of navigation and deck cargo systems; (V)maintenance of sophisticated training equipment;
 (VI)port-related transportation, logistics, and supply chain management;
 (VII)shipbuilding and ship repair; and
 (VIII)operation and maintenance of equipment and technology for use in maritime and energy employment training; and
 (ii)providing job placement services in maritime and energy employment fields. (2)Eligible institutionsTo be eligible to receive a grant under paragraph (1), an institution shall be an institution of higher education that—
 (A)is a community college or other public postsecondary educational institution; (B)operates an existing maritime or energy workforce training program;
 (C)offers accredited programs in academic areas relevant to maritime or energy-related workforce training, including—
 (i)port-related transportation, logistics, and supply chain management; and
 (ii)shipbuilding and ship repair; (D)is well-recognized in the field of maritime workforce training; and
 (E)has an established association with— (i)a port authority or other established seaport or inland port facility; and
 (ii)an appropriate Federal agency. (3)Priority (A)In generalSubject to subparagraph (B), the Secretary shall give priority in awarding grants under this section to eligible institutions that have entered into, or demonstrate the willingness and ability to enter into—
 (i)a memorandum of understanding with an appropriate Federal agency; or (ii)a cooperative agreement with an appropriate private entity, as determined by the Secretary.
 (B)Memorandum of understanding and cooperative agreement describedA memorandum of understanding or cooperative agreement referred to in subparagraph (A) shall provide for—
 (i)the provision of resources, whether in cash or in-kind, to the Center; or (ii)assistance to the Center for—
 (I)building maritime or energy training capacity; or (II)training Federal employees in maritime fields.
 (4)Grant amountGrants awarded under paragraph (1) shall be in amounts of not more than $1,500,000 per eligible institution.
				(b)Requests for applications
 (1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall issue a request for applications from eligible institutions for a grant under subsection (a).
 (2)ApplicationsAn eligible institution seeking a grant under subsection (a) shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
				(c)Grant uses
 (1)In generalAn eligible institution awarded a grant under this section shall use the grant amount— (A)to develop an agenda for maritime and energy training and education;
 (B)to fund expansion of maritime and energy training and education; or (C)to publish or otherwise disseminate findings relating to best practices in maritime and energy training and education.
 (2)Grant periodAn eligible institution awarded a grant under subsection (a) may use the grant funds for the 5-year period following the award of the grant.
 (d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $12,000,000 for each of fiscal years 2016 through 2018.